Citation Nr: 0924418	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date before September 27, 1999, 
for the grant of service connection for chronic lymphocytic 
leukemia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from 
August 1966 to April 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. The Veteran served on active duty from August 1966 to 
April 1969 and he served in the Republic of Vietnam. 

2. The Veteran's initial claim of service connection for 
chronic lymphocytic leukemia was received on September 27, 
1999. 

3. In a rating decision in December 1999, the RO denied 
service connection for chronic lymphocytic leukemia as due to 
exposure to certain herbicides, including Agent Orange. 

4. In February 2003, the Veteran applied to reopen the claim 
of service connection for chronic lymphocytic leukemia as due 
to exposure to certain herbicides, including Agent Orange.  

5. In a rating decision in May 2004, the RO granted service 
connection for chronic lymphocytic leukemia effective October 
16, 2003, based on a change in the law, which established a 
presumption of service connection for chronic lymphocytic 
leukemia due to exposure to certain herbicides, including 
Agent Orange, in Vietnam during the Vietnam era, and while on 
appeal, in rating decision in September 2006, the RO amended 
the effective date for the grant of service connection to 
September 27, 1999.

CONCLUSION OF LAW

The criteria for an effective date before September 27, 1999, 
for the grant of service connection for chronic lymphocytic 
leukemia due to exposure to certain herbicides, including 
Agent Orange, in Vietnam during the Vietnam era, are not met.  
38 C.F.R. § 3.816 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively. See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2004, on the underlying claim of service connection 
for chronic lymphocytic leukemia. 

Where, as here, service connection has been granted, the 
claim has been more than substantiated, the claim has been 
proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection have been substantiated, the filing of a 
notice of disagreement with the RO's decision about the 
effective date does not trigger additional notice under 38 
U.S.C.A. § 5103(a). 

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
earlier effective date.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 21 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. In the claim for an earlier effective 
date, the claim is largely based on the record, and a VA 
medical examination or medical opinion is not needed to 
decide the claim.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service treatment records show that the Veteran was 
treated for shell fragment wounds incurred in combat in the 
Republic of Vietnam.  The service treatment records contain 
no complaint, finding, history, treatment, or diagnosis of 
chronic lymphocytic leukemia. 

VA records show that in April 1999 chronic lymphocytic 
leukemia was to be ruled out.  In June 1999, the assessment 
was chronic lymphocytic leukemia. 

On September 27, 1999, the Veteran filed his initial claim of 
service connection for chronic lymphocytic leukemia.  In a 
rating decision in December 1999, the RO denied the claim.  
After the Veteran was notified of the adverse determination 
and of his right to appeal, he did not appeal the rating 
decision, which became final on the evidence of record and 
the law in effect at the time. 

In February 2003, the Veteran applied to reopen the claim.  
In a rating decision in May 2004, the RO granted service 
connection for chronic lymphocytic leukemia effective October 
16, 2003, based on a change in the law, which established a 
presumption of service connection for chronic lymphocytic 
leukemia due to exposure to certain herbicides, including 
Agent Orange in Vietnam during the Vietnam era.  While on 
appeal, in rating decision in September 2006, the RO amended 
the effective date for the grant of service connection to 
September 27, 1999, retroactively to the date of the initial 
claim.

Analysis

The question presented is whether there exists a basis upon 
which to assign an effective date before September 27, 1999, 
for the grant of service connection.

The effective date in this case is govern by 38 C.F.R. 
§ 3.816.  Under 38 C.F.R. § 3.816, the effective-date rules 
are in compliance with the orders of a United States district 
court in the class-action case of Nehmer v. United States 
Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. 
Cal.) (Nehmer I). 



Under 38 C.F.R. § 3.816, the Veteran is a Nehmer class 
member, that is, a Vietnam veteran who has a covered 
herbicide disease, which the Nehmer court subsequently 
expanded to include chronic lymphocytic leukemia, even though 
by regulation the Secretary of Veterans Affairs had not 
established a presumption of service connection before 
October 1, 2002, pursuant to the Agent Orange Act of  1991, 
Public Law 102-4.  Unless the District Court's decision is 
overruled by a court of competent jurisdiction or an act of 
Congress, 38 C.F.R. § 3.816 applies. 

Accordingly, the effective date of the award of service 
connection for a Nehmer class member is as follows:  A claim 
will be considered a claim for compensation for a particular 
covered herbicide disease if: VA issued a decision on the 
claim, between May 3, 1989, and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.  

In this case, VA initially denied the claim of service 
connection for chronic lymphocytic leukemia in a rating 
decision in December 1999 (after May 3, 1989, and before 
October 16, 2003, the date of the change in the law).  The RO 
then granted service connection on the reopened claim for the 
same disability by rating decision in May 2004 (after October 
16, 2003, the date of the change in the law). 

Under these facts, in accordance with 38 C.F.R. § 3.816, the 
effective date is retroactive to the date of receipt of the 
initial claim of service connection for chronic lymphocytic 
leukemia, that is, September 27, 1999. 

Although VA records from April 1999 show that chronic 
lymphocytic leukemia was to be ruled out and in June 1999 
chronic lymphocytic leukemia was diagnosed, the VA records, 
standing alone, do not constitute an informal claim for 
service connection in the absence of any accompanying 
communication or intent to apply for service connection as 
such intent was not communicated until the claim was filed on 
September 27, 1999.  38 C.F.R. § 3.155. 





For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 



ORDER

An effective date for service connection for chronic 
lymphocytic leukemia before September 27, 1999, is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


